Title: From George Washington to the U.S. Senate, 13 January 1796
From: Washington, George
To: Senate


          
            Gentlemen of the Senate,
            United States, January 13th 1796.
          
          I nominate William Jackson, of Philadelphia, to be Surveyor for the port of Philadelphia, and Inspector of the Revenue for the same; vice Walter Stewart resigned:
          
          Simons Maxwell, to be Collector for the District of Hardwick, in Georgia, and Inspector of the Revenue for the Port of Hardwick; vice Thomas Collier, resigned.
          and
          Stephen Bingham to be Surveyor for the port of West-point in the District of York, Virginia, and Inspector of the Revenue for the same; vice Alexander Moore resigned.
          
            Go: Washington
          
        